DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment field July 26, 2021 has been entered.  Claim 18 has been cancelled, leaving claims 1-17 and 19-20 pending in this application.
The amendment to the drawings and claims have overcome the objection to the drawings, specification, and claims, as well as the rejections to the claims under 35 U.S.C. 112, as provided in the prior office action mailed April 26, 2021.

Claim Objections
Claims 1-17 and 19-20 are objected to because of the following informalities:
Claim 1 recites “a memory line containing that contains an address of a page table entry (PTE)”, but should either recite “a memory line containing…” or “a memory 
Claim 1 currently recites “a plurality of Page Table Entries (PTE)” near the beginning of the claim; consequently, subsequent references to “page table entry (PTE)” in claims 1 and 17 can be amended to “PTE” without needing to recite the full term again, 
The remaining dependent claims are objected to for dependence on claim 1. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Claim 1 recites “a memory line containing an address of a page table entry (PTE)”.  This conflicts with the later recitations of “the memory line containing the PTE” in claim 1, leading to an antecedent basis issue for “the memory line containing the PTE”.  As the memory line 
The dependent claims are rejected for dependence on claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lea et al. (US 2018/0239712, as provided in applicant’s IDS) in view of Park et al. (US 2020/0257635) and Boucher (US 2005/0251657).
Regarding claim 1, Lea teaches an information handling system (Fig. 1, system 100) comprising: 
a processor for processing data (Fig. 1, CPU 122, where “Data to be operated on by the CPU 122 may be copied to CPU cache 128 before being placed in a register, where the operations can be effected by the logic unit 124,” [0023], teaching the CPU processes data), the processor having a Translation Lookaside Buffer (TLB) for storing a plurality of Page Table Entries (PTE) (Fig. 1 shows TLB 126 within CPU 122; in the context of Fig. 2, with a single page table, the mappings are referred to as page table entries, see [0016], with the TLB storing the virtual to physical address mapping)
one or more memory devices having a plurality of locations for storing the data, each location having a physical address (Fig. 1, memory array 130, also shown in Fig. 2 as memory 230 with a variety of physical addresses 237 to store data, see also [0033]); 
a memory controller configured to control reading and writing accesses to the one or more memory devices, wherein the memory controller is local to the one or more memory devices (Fig. 1, controller 140, where the controller decodes commands received from the host used to control operations, see [0027], further where example 
wherein the processor, in response to a request to translate a first virtual address to a second address, (“In response to the virtual address mapping to the physical address being absent from the TLB, a page table walk can be performed to determine the physical address,” [0016] teaching that the host initiates page walks for translating virtual address to physical address, see also “Instructions to determine a physical address from a virtual address using the page table in memory can be sent from a host (e.g., host 110) to a memory (e.g., 130) so that the memory can perform a page table walk within the memory” [0039]) is configured to: 
send from the processor to the memory controller a plurality of memory offsets, wherein the plurality of memory offsets includes at least a first level memory offset and a second level memory offset (the virtual address being translated (“Instructions to determine a physical address from a virtual address using the page table in memory can be sent from a host (e.g., host 110) to a memory (e.g., 130) so that the memory can perform a page table walk within the memory,” [0039] teaches that the virtual address being requested is sent to the memory for translation; Fig. 3 shows the process of taking the virtual address to locate a page table entry within a page via multiple stages of page tables; for contrast, Fig. 2 shows a single page table where the virtual addresses point to page table entries mapping to the physical address; in the Fig. 3 embodiment, 
store the PTE in one of the plurality of entries in the TLB (after performing a page walk, the TLB can store the more accessible virtual to physical address translation, see [0016])
wherein the memory controller is configured to: 
receive from the processor a plurality of memory offsets (as cited earlier in [0027], the memory controller is used to decode signals received from the host; in combination with the earlier citation about the host sending the virtual address, the memory controller must necessarily receive the memory offsets for use in translating the address); 
read from the one or more memory devices a first level page directory entry using a page directory base and the first level memory offset (the page tables are stored in memory, see [0039]; as seen in Fig. 3, using the translation table base 339 and the first offset 339-1, a first level page directory entry 341-1 is found);
combine the first level page directory entry with the second level memory offset (Lea provides a pseudocode for performing the lookup in the page tables, with reference to the second level page table, see [0043], 
read from the one or more memory devices a second level page directory entry using the first level page directory entry and the second level memory offset (as seen in Fig. 3, the base address from the first page table’s result and the second memory offset are utilized to identify a second level base address (element 341-2,341-3 as exemplary addresses, where the difference refers to the size of the 3rd level page; while no pseudocode is explicitly discussed in [0043], in reference to the first page table look up, a pseudocode 1.d describes “read address indicated by R4 and store result in R4”, [0042], teaching that the combined addresses are utilized to locate a further result).
Lea fails to teach where the processor has a Page Walk Cache (PWC) for storing a plurality of page directory entries; 
where the processor is configured to:
receive from the memory controller at least one of the plurality of page directory entries and a memory line containing a PTE; and 
store in the PWC the at least one of the plurality of page directory entries; and 
extract, from the memory line containing the PTE, the PTE;
where the memory controller is configured to 
send to the processor at least one of the plurality of page directory entries and the memory line containing the PTE.
Lea also fails to teach where the processor sends the page directory base to the memory controller and consequently where the memory controller receives this.  Lea discloses a translation table base (Fig. 3, element 339) utilized to start looking up the page table directory entries leading to the PTE, with a register used to store this base address, see [0046] and Fig. 4, but this is not disclosed to be received from the host, in contrast to the virtual address.
Park’s disclosure relates to page table walkers and as such comprises analogous art.
As part of this disclosure, Park provides for a processor core (Fig. 2, core 1100) containing an MMU 1200, in which a TLB is found, similar to Lea’s TLB in the processor.  In addition to this TLB, Park’s MMU includes a page table cache 1230, disclosed as storing partial or full address translation information for a virtual address, see [0034], where [0039-0042] describe a multilevel page table translation process in the context of Fig. 5 and the discuss storing results of the page tables into the page walk cache (for example “The page table walker 1220 may fetch a descriptor included in an entry indicated by the L1 index of the virtual address and may store or update partial information (i.e., partial address translation information about the L1 index of the virtual address) of the descriptor in the page table walk cache 1230”, see [0040]), and two registers 1241 and 1242 storing page table base addresses, see [0035].  Park further discloses that the page tables are stored in either 1300 or main memory 2000, see Fig. 1 and [0034]. 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a page walk cache in Lea’s processor, as the ability to store partial address information allows for the processor cores to skip accessing the underlying cache memory/main memory for a full translation process and therefore accelerate the page table walk, see [0034].
It would have further been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the base registers in Lea’s processor, as this allows for different application programs/operating system to adjust the values of the base addresses for respective page tables, see [0035], providing a greater flexibility for page table structures stored in memory. 
The combination of Lea and Park still fails to teach where the memory controller sends a memory line containing the PTE and wherein the processor is configured to extract, from the memory line containing the PTE, the PTE. As seen in Fig. 4, Lea discloses that the third level table descriptor 465 contains an output address 481 that indicates the physical address for the 
Boucher’s disclosure is generally related to memory management and as such is analogous art.
As part of this disclosure, Boucher depicts a memory system in Fig. 1, with memory 106, cache 107, and CPU cores 102/103.  Boucher then describes the cache interacting with the memory in units of cache lines, where “the cache then extracts the requested data from the line transferred from memory and returns it to the processor”, [0005].
An obvious combination can be identified: Lea’s CPU is depicted in Fig. 1 as containing a cache, where the CPU cache can be an intermediate stage between registers/logical unit and the relatively slower main memory, see [0023].  Boucher provides for an obvious combination, combining the knowledge from Boucher that the cache can operate at a memory line level and extract required data for the processor with Lea’s memory system, with the cache found within the processor.  Such a combination reads upon the limitation of the claim, as the memory controller would then be sending cache lines to the CPU cache, where the CPU cache can then extract relevant data for the logic unit/PWC (in the case of claim 18, this is the PTE).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Lea’s memory system with Boucher’s disclosure concerning cache granularity operations and extraction capabilities.  Both elements are known 
Regarding claim 2, the combination of Lea, Park, and Boucher teaches the information handling system of claim 1, and Lea further teaches wherein in response to determining that all the plurality of memory offsets have been combined with the plurality of page directory entries, the memory controller is configured to send a page table entry (PTE) to the processor (as a result of the page table walk shown in Fig. 3, a mapping from a virtual address to physical address is determined; in the context of Fig. 2, with a single page table, the mappings are referred to as page table entries, see [0016], with the TLB storing the virtual to physical address mapping; necessarily, as the TLB found in Lea’s processor is storing the virtual to physical address mappings, this must be transmitted from the memory controller).
Regarding claim 3, the combination of Lea, Park, and Boucher teaches the information handling system of claim 1, wherein the memory controller is configured to send the first level page directory entry to the processor (as discussed in the claim 1 rationale, the PWC stores the partial translation results at different stages of the page table walk process; in the L0 example of [0039], this would be the first level page directory entry; as such, the combination teaches storing this and necessarily requires transmitting this result from the memory controller).
Regarding claim 4, the combination of Lea, Park, and Boucher teaches the information handling system of claim 1, wherein the memory controller is configured to send the first level 
Regarding claim 5, the combination of Lea, Park, and Boucher teaches the information handling system of claim 1, and Lea teaches wherein combining the page directory base and the first level offset (“In association with pseudocode 1.d (e.g., "Perform AND on R2 and R3 and store in R4"), an AND operation can be performed on the masked virtual address stored in the second register and the translation table base address can be stored in the third register,” [0042], combining the base stored in R3 and the masked offset stored in R2).
The combination fails to explicitly teach where the combination of the page directory base and first level offset is performed at the processor and where the processor is further configured to send the plurality of memory offsets together with the combined page directory base and first level offset to the memory controller (as discussed in the claim 1 rationale, the processor transmits the virtual address to the memory controller, but is silent on sending the page directory base and thus would not discuss sending the combined page directory base and first level offset).  
However, Lea’s processor contains registers for operation with the logic unit, [0023], and as earlier discussed in the claim 1 rationale, the combination of Lea and Park provides for the base registers in the MMU.  Thus, Lea’s processor contains registers capable of performing the same AND/storage functionality of the registers within the memory controller (the cited 
While not explicitly unpatentable over the prior art cited, this limitation is considered to be unpatentable, as this effectively becomes a rearrangements of where the combining operation is performed, without further claim details as to how this affects the operation of the information handling system, see MPEP § 2144.04(VI)(C).
Regarding claim 6, the combination of Lea, Park, and Boucher teaches the information handling system of claim 1, and Lea further teaches wherein the memory controller is further configured to fetch from the one or more memory devices a memory line containing an address of the first level page directory entry (as seen in Fig. 3, the results of the first level page table are read, see also “In association with pseudocode 1.e (e.g., Read address indicated by R4 and store result in R4), data stored in the fourth register "R4" (e.g., a fourth row of memory cells in array 530, not illustrated) can indicate a read address to be used and the data stored at the read address location can be read and stored in the fourth register,” [0042] disclosing the pseudcode to read data from the page table).
Regarding claim 7, the combination of Lea, Park, and Boucher teaches the information handling system of claim 6, and Lea further teaches wherein the memory controller is further configured to extract, from the memory line containing the address of the first level page directory entry, the address of the first level page directory entry (as seen in the embodiment of Fig. 4, where a fully associative cache is utilized to store the page table, a first look up 471 is performed using the combined translation table address and memory offset, see also [0046]; 
Regarding claim 8, the combination of Lea, Park, and Boucher teaches the information handling system of claim 6, but Lea and Park fail to teach wherein the memory controller is further configured to transmit the memory line containing the address of the first level page directory entry to the processor, and wherein the processor is further configured to extract from the memory line containing the address of the first level page directory entry, the address of the first level page directory entry.  As seen in Fig. 4 and discussed in the rationale of claim 7, Lea discloses the memory controller extracting the relevant information for processing; Lea does not contemplate sending the line to the processor for extraction.  While Park is incorporated in the claim 1 rationale to teach the presence of a PWC to store the page directory entry, Park does not provide a disclosure as to whether the processor extracts the entry from the line.
Boucher’s disclosure is generally related to memory management and as such is analogous art.
As part of this disclosure, Boucher depicts a memory system in Fig. 1, with memory 106, cache 107, and CPU cores 102/103.  Boucher then describes the cache interacting with the memory in units of cache lines, where “the cache then extracts the requested data from the line transferred from memory and returns it to the processor”, [0005].
An obvious combination can be identified: Lea’s CPU is depicted in Fig. 1 as containing a cache, where the CPU cache can be an intermediate stage between registers/logical unit and the relatively slower main memory, see [0023].  Boucher provides for an obvious combination, 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Lea’s memory system with Boucher’s disclosure concerning cache granularity operations and extraction capabilities.  Both elements are known in the art, and as Lea already discloses that the CPU cache operates as an intermediate stage between the CPU’s logic units and the slower main memory, then Boucher’s disclosure provides a disclosure one of ordinary skill in the art would recognize as providing further details about the cache operation and therefore be able to incorporate with reasonable expectation that Lea’s memory system continues to operate. 
Regarding claim 9, the combination of Lea, Park, and Boucher teaches the information handling system of claim 8, wherein the processor is further configured to store in the PWC the first level page directory entry (following the claim 1 rationale, Park provides a PWC storing the intermediate entries during the multi-level page table walk).
Regarding claim 10, the combination of Lea, Park, and Boucher teaches the information handling system of claim 6, and Lea further teaches wherein the memory controller is further configured to fetch from the one or more memory devices a memory line containing an address of the second level page directory entry (as seen in Fig. 3, the results of the second level page 
Regarding claim 11, the combination of Lea, Park, and Boucher teaches the information handling system of claim 10, and Lea further teaches wherein the memory controller is further configured to extract, from the memory line containing the address of the second level page directory entry, the address of the second level page directory entry (as seen in the embodiment of Fig. 4, where a fully associative cache is utilized to store the page table, a second look up 475 is performed, see also [0047]; the result of this lookup provides a second level table descriptor, from which the third level table address [39:12] is extracted, which is used to perform the third level look up, see also [0048]).
Regarding claim 12, the combination of Lea, Park, and Boucher teaches the information handling system of claim 10, but Lea and Park fail to teach wherein the memory controller is further configured to transmit the memory line containing the address of the second level page directory entry to the processor, and the processor is further configured to extract from the memory line containing the address of the second level page directory entry, the address of the second level page directory entry.  As seen in Fig. 4 and discussed in the rationale of claim 11, Lea discloses the memory controller extracting the relevant information for processing; Lea does not contemplate sending the line to the processor for extraction.  While Park is 
Boucher’s disclosure is generally related to memory management and as such is analogous art.
As part of this disclosure, Boucher depicts a memory system in Fig. 1, with memory 106, cache 107, and CPU cores 102/103.  Boucher then describes the cache interacting with the memory in units of cache lines, where “the cache then extracts the requested data from the line transferred from memory and returns it to the processor”, [0005].
An obvious combination can be identified: Lea’s CPU is depicted in Fig. 1 as containing a cache, where the CPU cache can be an intermediate stage between registers/logical unit and the relatively slower main memory, see [0023].  Boucher provides for an obvious combination, combining the knowledge from Boucher that the cache can operate at a memory line level and extract required data for the processor with Lea’s memory system, with the cache found within the processor.  Such a combination reads upon the limitation of the claim, as the memory controller would then be sending cache lines to the CPU cache, where the CPU cache can then extract relevant data for the logic unit/PWC (in the case of claim 12, this is the second level page directory entry).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Lea’s memory system with Boucher’s disclosure concerning cache granularity operations and extraction capabilities.  Both elements are known in the art, and as Lea already discloses that the CPU cache operates as an intermediate stage 
Regarding claim 13, the combination of Lea, Park, and Boucher teaches the information handling system of claim 12, wherein the processor is further configured to store in the PWC the first level page directory entry and the second level page directory entry (following the claim 1 rationale, Park provides a PWC storing the intermediate entries during the multi-level page table walk).
Regarding claim 14
Regarding claim 15, the combination of Lea, Park, and Boucher teaches the information handling system of claim 1, and Lea further teaches wherein the processor is configured so that all the plurality of memory offsets are transmitted together to the memory controller (following the claim 1 rationale, the virtual address being translated is sent to the memory controller, as seen in Fig. 3, this virtual address contains all memory offsets required for translation, reading upon this limitation).
Regarding claim 16, the combination of Lea, Park, and Boucher teaches the information handling system of claim 1, and Lea further teaches wherein the memory controller is configured to combine the page directory base and first level offset (“In association with pseudocode 1.d (e.g., "Perform AND on R2 and R3 and store in R4"), an AND operation can be performed on the masked virtual address stored in the second register and the translation table base address can be stored in the third register,” [0042], combining the base stored in R3 and the masked offset stored in R2).
Regarding claim 17
Regarding claim 19, the combination of Lea, Park, and Boucher teaches the information handling system of claim 1, and Lea further teaches wherein the memory controller is local to the one or more memory devices and is further configured to combine a third level offset with the second level page directory entry and to read from memory a third level page directory entry using the third level offset and the second level page directory entry (while Fig. 3 only shows 2 levels of page tables, Lea states “While this example illustrates an example with a 1.sup.st level and a second level page table dereference, examples are not so limited. For example, a third level page table dereference can be performed, and so forth,” [0044] teaching that an obvious variation to this 2 level page table embodiment contains a 3rd page table; following the discussion of Fig. 3, then this would take the output of the second level page table, combine with a third offset from the virtual address, and utilize this combination to read another output pointing to the pages containing the mappings).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lea in view of Park and Boucher and further in view of Brandt et al. (US 2018/0260336).
The combination of Lea, Park, and Boucher teaches the information handling system of claim 1, but fails to teach wherein the request to translate comprises a nested translation having a guest virtual address and a host virtual address.  While Lea and Park refer to virtual addresses, and Park even refers to different operating systems/applications, see [0035], this is not sufficient to disclose a nested translation with guest/host virtual addresses.
Brandt’s disclosure is related to providing an address translation facility for multiple virtualization levels, and as such comprises analogous art.

An obvious combination can be identified: providing guest level translations and host level translations for virtual machines that can be executed on the host of Lea’s system.  Such a combination reads upon the limitation of the claim.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Brandt’s nested translation engines with Lea’s memory system.  All elements are known in the art, and as the combination with Park in the claim 1 rationale identified the ability to provide different base addresses for different page tables based on the requesting application/operating system, see [0035], then the combination of Lea and Park already provides for the ability to incorporate the multiple page tables that Brandt needs for the nested translation.  Consequently, one of ordinary skill in the art would be able to implement Brandt’s nested translation with a reasonable expectation that Lea’s system continues to operate. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-17 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6-15 and 17 of copending Application No. 16701,230 in view of Park and Boucher. 
A comparison of relevant claims are provided in the table below, following the claim number order of the instant application.  Claims from the instant application are provided as currently amended and incorporating suggestions as discussed in the objections to the claims and rejections to the claims under 35 U.S.C. 112.  Claims from copending Application 16/701,230 are presented from the most recent version of the claims filed May 17, 2021. 
Claim 1, instant application
Claim 1, copending Application 16/701,230
An information handling system comprising: 
	a processor for processing data, the processor having a Translation Lookaside Buffer (TLB) for storing a plurality of Page Table Entries (PTE) and a Page Walk Cache (PWC) for storing a plurality of page directory entries; 

	a memory controller configured to control reading and writing accesses to the one or more memory devices, wherein the memory controller is local to the one or more memory devices; 
	wherein the processor, in response to a request to translate a first virtual address to a second address, is configured to: 
		send from the processor to the memory controller a page directory base and a plurality of memory offsets, wherein the plurality of memory offsets includes at least a first level memory offset and a second level memory offset;

		receive from the memory controller at least one of the plurality of page directory entries and a memory line containing a PTE; 
		store in the PWC the at least one of the plurality of page directory entries; 

		store the PTE in one of the plurality of entries in the TLB; and
	wherein the memory controller is configured to: 
		receive from the processor a page directory base and a plurality of memory offsets; 

		read from the one or more memory devices a first level page directory entry using the page directory base and the first level memory offset; 
		combine the first level page directory entry with the second level memory offset; 
		read from the one or more memory devices a second level page directory entry using the first level page directory entry and the second level memory offset; and 
		send to the processor at least one of the plurality of page directory entries and the memory line containing the PTE.

	a processor for processing data; 





	a memory controller configured to control reading and writing accesses to the one or more memory devices; 


	wherein the processor, in response to a request to translate a virtual address to a second address, is configured to: 
		combine a page directory base and a first level memory offset; and
		send from the processor to the memory controller a second level memory offset together with the combined page directory base and first level memory offset; and 











	wherein the memory controller is configured to: 
		receive from the processor the second level memory offset together with the combined page directory base and the first level memory offset; 
		read from the one or more memory devices a first level page directory table using the page directory base and the first level memory offset; 
		combine the first level page directory table with the second level memory offset; and 
		read from the one or more memory devices a second level page directory table using the first level page directory table and the second level memory offset.

Claim 2, instant application
Claim 4, copending Application 16/701,230
The information handling system of claim 1, wherein in response to determining that all the plurality of memory offsets have been combined with the plurality of page directory entries, the memory controller is configured to send a page table entry (PTE) to the processor.
The information handling system of claim 1, wherein in response to determining that all the plurality of memory offsets have been combined with the plurality of page directory tables, the memory controller is configured to send a page table entry (PTE) to the processor.
Claim 6, instant application
Claim 6, copending Application 16/701,230
The information handling system of claim 1, wherein the memory controller is further configured to fetch from the one or more memory devices a memory line containing an address of the first level page directory entry.
The information handling system of claim 1, wherein the memory controller is local to the one or more memory devices and is further configured to fetch from the one or more memory devices a memory line containing an address of the first level page directory table.
Claim 7, instant application
Claim 7, copending Application 16/701,230
The information handling system of claim 6, wherein the memory controller is further configured to extract, from the memory line containing the address of the first level page directory entry, the address of the first level page directory entry.
The information handling system of claim 6, wherein the memory controller is further configured to extract from the memory line containing the address of the first level page directory table, the address of the first level page directory table.
Claim 8, instant application
Claim 8, copending Application 16/701,230

The information handling system of claim 6, wherein the system is further configured to transmit the memory line containing the address of the first level page directory table from the memory controller to the processor, and wherein the processor is further configured to extract from the memory line containing the address of the first level page directory table, the address of the first level page directory table.
Claim 10, instant application
Claim 9, copending Application 16/701,230
The information handling system of claim 6, wherein the memory controller is further configured to fetch from the one or more memory devices a memory line containing an address of the second level page directory entry.
The information handling system of claim 1, wherein the memory controller is local to the one or more memory devices and is further configured to fetch from the one or more memory devices a memory line containing an address of the second level page directory table.
Claim 11, instant application
Claim 10, copending Application 16/701,230
The information handling system of claim 10, wherein the memory controller is further configured to extract, from the memory line containing the address of the second level page directory entry, the address of the second level page directory entry.
The information handling system of claim 9, wherein the memory controller is further configured to extract from the memory line containing the address of the second level page directory table, the address of the second level page directory table.
Claim 12, instant application
Claim 11, copending Application 16/701,230
The information handling system of claim 10, wherein the memory controller is configured to transmit the memory line containing the address of the second level page directory entry to the processor, and the processor is further configured to extract, from the memory line containing the address of the second level page directory entry, the address of the second level page directory entry.
The information handling system of claim 9, wherein the system is configured to transmit the memory line containing the address of the second level page directory table from the memory controller to the processor, and the processor is further configured to extract from the memory line containing the address of the second level page directory table, the address of the second level page directory table.
Claim 14, instant application
Claim 12, copending Application 16/701,230
The information handling system of claim 1, wherein, on condition that the memory controller receives the page directory base and the plurality of memory offsets, the memory controller is configured to control all the memory reading operations for the plurality of page directory entries stored in memory and the system is configured so that all the memory reading operations for the plurality of page directory entries stored in memory originate in the memory controller.
The information handling system of claim 1, wherein in response to the memory controller receiving the page directory base and memory offsets, the memory controller is configured to control all the memory reading operations for the plurality of page directory tables stored in memory, and the system is configured so that all the memory reading operations for the plurality of page directory tables stored in memory originate in the memory controller.
Claim 15, instant application
Claim 13, copending Application 16/701,230

The information handling system of claim 1, wherein the system is configured so that all the memory offsets are transmitted together from the processor to the memory controller.
Claim 16, instant application
Claim 14, copending Application 16/701,230
The information handling system of claim 1, wherein the memory controller is configured to combine the page directory base and first level offset.
The information handling system of claim 1, wherein memory controller is configured to combine the page directory base and first level memory offset.
Claim 17, instant application
Claim 2, copending Application 16/701,230
The information handling system of claim 1, wherein the memory controller is configured to transmit a PTE from the memory controller to the processor, wherein the PTE contains the translation of the first virtual address to the second address.
The information handling system of claim 1, wherein the memory controller is configured to send a page table entry (PTE) to the processor, wherein the PTE contains the translation of the first virtual address to the second address.
Claim 19, instant application
Claim 15, copending Application 16/701,230
The information handling system of claim 1, wherein the memory controller is local to the one or more memory devices and is further configured to combine a third level offset with the second level page directory entry and to read from memory a third level page directory entry 


Claim 20, instant application
Claim 17, copending Application 16/701,230
The information handling system of claim 1, wherein the request to translate comprises a nested translation having a guest virtual address and a host virtual address.
The information handling system of claim 1, wherein the request to translate comprises a nested translation having a guest virtual address and a host virtual address.


Generally speaking, examiner recognizes a difference in terminology used, where the claims of the instant application recites “page directory entry” and the copending application recites “page directory table”.  It is noted that the claim terms are not identical, but this is not enough to render the respective claims patentably distinct, as one of ordinary skill in the art would recognize that an entry is part of a table data structure.
Claim 5 is also omitted from the table above, as the copending application has been amended to incorporate its claim 5 into the independent claim.  Consequently, while not shown as a separate comparison, claim 1 of copending application recites the limitations of the instant applicant’s claim 5. 
Regarding claim 1, as seen above, there are additional elements in the instant claim that are not recited in claim 1 of the copending application, namely the TLB and PWC, as well as functionality related to the page directory entries and PTE’s and storing them within the PWC and TLB respectively. 
Park’s disclosure relates to page table walkers and as such comprises analogous art.

An obvious modification can be identified: incorporating a page walk cache in Lea’s processor storing information related to the page table entries.  The page walk cache would read upon the claimed PWC, and as it stores page table outputs, then the processor would necessarily receive it form the memory controller, and the memory controller would consequently be delivering the partial results to the processor.  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a page walk cache and TLB in the processor, as the ability to store partial address information allows for the processor cores to skip accessing the underlying cache memory/main memory for a full translation process and therefore accelerate the page table walk, see [0034], while the presence of the TLB allows for the ability to 
Regarding the functionality related to the memory line containing the PTE, this is taught by Boucher.  Boucher’s disclosure is generally related to memory management and as such is analogous art.
As part of this disclosure, Boucher depicts a memory system in Fig. 1, with memory 106, cache 107, and CPU cores 102/103.  Boucher then describes the cache interacting with the memory in units of cache lines, where “the cache then extracts the requested data from the line transferred from memory and returns it to the processor”, [0005].
An obvious modification can be identified: incorporating a cache between the CPU core and main memory and further operating at a memory line level, where the cache receives memory lines and can extract required data from the memory line. Such a modification reads upon the limitation of the claim, as the memory controller would then be sending cache lines to the CPU cache, where the CPU cache can then extract relevant data for the logic unit/PWC (in the case of claim 18, this is the PTE).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Boucher’s disclosure concerning the use of a CPU cache, cache granularity operations and extraction capabilities.  The cache allows for the ability to provide an intermediate memory between the faster processor and slower memory devices.
Regarding claims 3, 4, 9, and 13, while the related claims do not have a counterpart in the copending application, the claims are still unpatentable over the copending application in view of Park and Boucher.  As discussed in their respective claim rationales under 35 U.S.C. 103, 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed July 26, 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments amount to a general allegation that Lea, Park, and Boucher fail to teach the amended limitations, originally from claim 18.  However, no specific evidence is provided as to how the prior office action erred in the analysis and application of Lea, Park, and Boucher.  As such, this argument amounts to a mere allegation of patentability and is unpersuasive.
Applicant also claims that the prior office action acknowledged that claim 20 was not rendered obvious by the combination of Lea, Park, and Brandt.  This is unclear, as the rejection under 35 U.S.C. 103 is based on the combination of Lea, Park, and Brandt (now Lea, Park, Boucher, and Brandt). This argument amounts to a mere allegation of patentability.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093.  The examiner can normally be reached on Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.D.H./Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139